Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered April 27, 1995, convicting him of grand larceny in the fourth degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reduc*736ing the defendant’s conviction of grand larceny in the fourth degree to petit larceny, and vacating the sentence imposed thereon; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for resentencing on that count and for further proceedings pursuant to CPL 460.50 (5).
We agree with the defendant’s contention that the value of the stolen jewelry was not established in accordance with Penal Law § 155.20 (1), which requires proof of "the market value of the property at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the crime”. Accordingly, his conviction for grand larceny in the fourth degree (see, Penal Law § 155.30) cannot stand (see, People v Toro, 186 AD2d 603; People v Cromwell, 150 AD2d 715). However, the evidence presented did establish the crime of petit larceny, which requires no proof of value. Accordingly, the judgment is modified to reduce his conviction of grand larceny in the fourth degree under the first count of the indictment to petit larceny, and the matter is remitted to the Supreme Court, Orange County, for resentencing on that count.
The sentence imposed for the crime of petit larceny under the second count of the indictment was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be either without merit or academic in light of the foregoing modification. Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.